Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-18 in the reply filed on 5/23/2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 19 are not independent or distinct.  This is not found persuasive because the inventions as claimed are not independent and distinct.  However, MPEP 802.01 clearly states that related invention may be properly divided if they are, in fact, “distinct” inventions, wherein MPEP 806.05 lays out the test for distinctness for products and processes of use as cited, wherein the examiner provided reasoning related to the distinctness and wherein the applicant did not refute the example of the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4, 7, and 9-14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyden et al. (USPGPub 2011/0275912).
Regarding claims 1-2, Boyden teaches that it is known to provide a medical implant such as a catheter with a molecularly imprinted polymeric surface [0113-0114][0145] wherein Boyden reasonably teaches that the binding sites envisaged include those of antibodies or molecular imprints thereof wherein antibodies may catalyze the promotion or suppression of several of the conditions listed including biocompatibility, bacterial growth and side effects among others and wherein the catheter may further comprise a semiconductor element [0123][0185].
Regarding claim 3, Boyden further teaches wherein the sensor on the catheter surface may be formed on a glass support that would read upon an insulating layer between the surface and the polymeric layer comprising the molecular imprints [0114].
Regarding claims 4-5, Boyden further teaches wherein the sensor may further comprise a transducer that allows it to function as a biosensor [0215] and wherein the transducer may function in conjunction with an interdigitated sensor consisting of a pair of microcomb electrodes in parallel [0118].
Regarding claim 7, all patients do not presumably need catheters and therefore the catheter itself is customized to a set of patients.
Regarding claim 9, antibodies are capable of functioning as agonists.
Regarding claim 10, the invention of Boyden further may comprise the use of SPR [0214].
Regarding claim 11, Boyden further teaches the use of semiconducting elements that may cause the emission of light waves [0123].
Regarding claim 12, Boyden teaches wherein the invention may further comprise an optical fiber that interacts with microorganisms to allow for detection of their level of presence [0114].
Regarding claims 13-14, it is noted that these claims are product-by process claims wherein the prior art need merely be capable of the actions claimed but the steps recited need not occur in the prior art. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the molecular imprints of Boyden are reasonably capable of such interactions and any region may be referred to as n or n+.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (USPGPub 2011/0275912) as applied to claims 1-4, 7, and 9-14  above.
Regarding claim 17, the teachings of Boyden are as shown above. Boyden further teaches wherein the implant employed may be an artificial joint.  Boyden fails to teach the location of the sensor on the artificial joint.  However, given a limited number of possibilities where the sensor could be located on an implant and given the specified broad divisions provided by the claim (i.e., articulating surfaces or non-articulating surfaces) it would have been “obvious to try“ for one of ordinary skill in the art before the effective filing date of the claimed invention to place the sensor of Boyden anywhere on an artificial joint implant wherein all locations would be expected to function although those of ordinary skill in the art would presume that locations outside of articulating surfaces would be expected to function better in preserving the integrity of the sensor.
Allowable Subject Matter
Claims 6, 8, 15-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for indicating allowable subject matter will be provided at a time when all claims in the current application are considered to be allowable.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717